                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 BECKY MCGAFFIN, et al.,

                 Plaintiffs,                                 CIVIL ACTION NO.: 4:16-cv-104

         v.

 CEMENTOS ARGOS S.A., et al.,

                 Defendants.


                                             ORDER

       The parties in this case have advised the Court of their intent to participate in a mediation

during the month of February 2019. To facilitate this process, the Court hereby STAYS this case

and all deadlines UNTIL FURTHER ORDER OF THE COURT. This stay does not affect any

deadlines related to the sealing issues in this case. The Court ORDERS the parties to provide a

joint status report to the Court within fourteen (14) days of the conclusion of the parties’ mediation.

       SO ORDERED, this 5th day of February, 2019.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
